Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 13 to 28 (independent Claims 13, 16, and 19, and their dependent claims) are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
This case is Track 1.  The examiner has considered the exhibits in related PGR 2021-00034.  The closest prior art is “Ring It” (cited in parent case 14/446,002 as NPL) and “Talk Game” (cited in parent case 14/446,002 as NPL).  As illustrated in the figures of “Talk Game,” the game in Talk Game is displayed in a separate window than the time line view of text communications.  “Ring It” describes only that when a user selects the "janken" stamp, one of three stamps (Gu, Choki, and Pa) is randomly displayed.  For a detailed discussion of these references, see parent 14/446,002, NF, 10-18-2018, pages 2 to 6.  Also relevant is Kirmse (2002/0086732 A1); for a detailed discussion see 14/446,002, NF, 06-30-2016, pages 2 and 3.  Kirmse teaches receiving a message from a first user terminal of user terminals belonging to a chat group (Fig. 4, SI inviter invokes a game client, S2 game client starts or joins a game, S3 game server serves and active game, Para. 43).  The invited friends are from the user’s friend or buddy list (Fig. 3, Paras. 39 to 41).  Kirmse transmits the message to each of the user terminals belonging to the chat group if the type of the received message is a normal message (steps S5, S6, S7, & S8, Fig. 4, Paras. 44 & 45; message sent to friends on buddies list, Para. 39, last sentence).  The message is transmitted to the other terminals if the received message is a selection of the game icon (Fig. 4, steps S9, SI 0, & S11, Para. 45; invitee selects game-specific icon, step S202, Fig. 7, Para. 49).
In a chat according to the conventional art, a user's input text or selected sticker is displayed on a timeline view of the terminals of all participants in the chat in the order 
The presently claimed invention provides a program, a method, and a system of communicating a message in order to achieve variety of communication in chatting.  A controller receives a message from a first user terminal of user terminals belonging to a chat group.  If the type of the received message is of a normal message, the controller transmits the message to each of the user terminals belonging to the chat group.  If the type of the received message is a selection of the game icon, the controller generates a game message according to a game logic corresponding to the game icon, and transmits the generated game message to each of the user terminals belonging to the chat group.  See in particular pages 8, lines 13 to 30 and page 11, line 17 to page 12, line 3 of the specification explaining these advantages.  See also Figs. 4, 5, and 6 where the chat messages and game states are all displayed in the respective timelines of the user’s client devices without separating chat and game play; this is in contrast to .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The attached references were cited in the parent cases and are considered by the examiner to be relevant for the same reasons.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715